Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to claims filed on 01/09/2020.
Claims 1-16 are examined in this office action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “crown” as claimed in claim 8, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8, 12 and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BRECHEL (GB 2322851 A).
Regarding claim 1, BRECHEL disclose A device for vacuum stoppering a medical container (1), comprising: 
a main body (10) defining an internal volume comprising a variable pressure chamber (27) configured to be connected to a vacuum pump (through vacuum connection 29);

a piston rod (14) moveable inside the internal volume of the main body (10) along a longitudinal axis (Fig. 1) between a proximal rest position wherein the piston rod (14) is remote from the stopper (6) and a distal operative position wherein the piston rod (14) contacts and pushes the stopper (6) into the medical container (28); and 
a container holder system (24) provided in the main body (10 and/or 11), arranged distally relative to the stopper holder system (22 and/or 32) and in communication with the variable pressure chamber (27, Fig.1), said container holder system (24) being configured to receive the proximal end of a medical container (1) to be stoppered and to hold the medical container (1) aligned with the direction of travel of the piston rod (14) so that when moving, the piston rod (7) pushes the stopper (2) from the stopper holder system (22 and/or 32) into the medical container (1) to stopper the medical container (1).
Regarding claim 2, wherein the main body (10 and/or 11) comprises a first portion (smaller diameter portion, 11) including a spacer (16, 17) configured to move the piston rod along the longitudinal axis (Fig. 1), and a second portion (larger diameter portion, 25) distally adjacent to the first portion (Fig. 1), including the variable pressure chamber (27), the stopper holder system (22 and/or 32), and the container holder system (24).
Regarding claim 3, wherein the first portion (smaller diameter portion, 11) and the second portion (larger diameter portion, 25) are configured to be selectively connected to each other (Fig. 1) or separated from each other.
Regarding claim 8, wherein the stopper holder system (22/32) comprises a plurality of blocking elements (35) arranged in a crown (Fig. 1), the stopper holder system being arranged so that when moving, the piston rod (14) passes through the center of the crown to push the stopper (2) away from the blocking elements (35) (Pages 4-5).
Regarding claim 12, wherein said device is handheld (Fig. 1).
Regarding claim 15, A method for vacuum stoppering a medical container using a device according to claim 1, comprising the steps of: a) positioning a stopper (2) in the stopper holder system (22/32); b) positioning a medical container (1) pre-filled with a composition in the container holder system (24); c) pulling vacuum in the variable pressure chamber so as to decrease the pressure inside the variable pressure chamber (Page 4, lines 17-28 and page 5 lines 1-15); d) moving the piston rod (2) to the operative position so as to position the stopper (2) inside the medical container (1), when the pressure is down to a desired level; and e) breaking the vacuum so as to increase the pressure inside the variable pressure chamber, causing the stopper (2) to move further down the medical container (1) to the surface of the composition (Page 5 lines 17-28 and Page 6 lines 1-13).
Regarding claim 16, wherein the main body (11) of the device (10) is held in one hand of a user (Fig. 1), and at least elements a), b), and d) are carried out manually by the user (Fig. 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over BRECHEL (GB 2322851 A) in view of Kriheli (US 20100218846).
Regarding claim 4, BRECHEL teaches essentially the claimed invention according to claim 3 including the first and second portions.
BRECHEL is silent with regards to wherein the first portion and the second portion are connected by at least one of threaded connection, or a snap-fit connection.
Although a threaded connection for two portion of device of this manner is merely an obvious design choice because it is known within the relevant art to connect two portion of a device by threaded connection, Kriheli in a related invention teaches the forming together of two portions (26 and 124) as a single element through threaded connection [0154].
Therefore, it would have been obvious to one of ordinary skill in the before the time of the effective filing date of the claimed invention to have modified the system of BRECHEL, to incorporate a threaded connection between the first and second portions as taught by Kriheli, as such is merely an obvious choice of design because it is known in the relevant art to use such configuration as they allow for easier maintenance of the device.
Regarding claim 11, BRECHEL teaches essentially the claimed invention according to claim 1 including the piston rod (14).
However, BRECHEL is silent with regards to wherein the piston rod comprises handle.
Kriheli in a related invention teaches a similar device having a piston (30) comprising a handle (32) (Fig. 8).
Therefore, it would have been obvious to one of ordinary skill in the before the time of the effective filing date of the claimed invention to have modified the device BRECHEL, to incorporate a handle as taught by Kriheli, by which a user can push and pull piston rod up and down through stopper.

Allowable Subject Matter
Claims 5-7, 9-10 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Oyagi (US 4186542 A), OKIHARA (US 20150190578 A1), and Russell et al. (US 10266293 B1), the art cited is generally related to the field of devices for vacuum stoppering medical containers. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E IGBOKWE whose telephone number is (571)272-1124.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS E IGBOKWE/Examiner, Art Unit 3731
/ANDREW M TECCO/           Primary Examiner, Art Unit 3731